DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51-54, and 56 are pending. 
3.	Claims 17, 20, 24-27, 37, 38, 40-44, 48, 49, 51-54, and 56 are examined herein.
4.	The rejection of claims 38 and 56 under 35 U.S.C. 112 fourth paragraph is withdrawn in view of Applicant’s amendments to the claims. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 51 and 52 are drawn to the plant of claim 17, and either recite a phenotype of tolerance of said plant or identify a manner in which an herbicide is applied.  The claims introduce any additional structural elements to the plants of claim 17, and thus do not properly further limit the subject matter of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that the claim amendments address the rejection (page 6 of the Remarks).  This is not found to be persuasive.  The recitation of a phenotype or of a manner in which the phenotype is determined does not further limit the structure of the plant of claim 17.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

9.	Claims 17, 20, 24, 37, 38, 40-43, 49, 51-54, and 56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), in view of GenBank Accession Number EDP96636 (submitted November 30, 2007), GenBank Accession Number ABIB01000003.1 (submitted December 12, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362).
This rejection has been modified in view of Applicant's amendments to the claims.  Applicant's arguments filed on July 29, 2021 and August 12, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to a plant comprising a single copy of a chimeric gene, comprising a nucleic acid sequence encoding a Kordia HPPD having the amino acid sequence of SEQ ID NO: 4 from amino acid 2 to amino acid 387, including wherein the nucleic acid comprises nucleotides 4-1164 of SEQ ID NO: 1, said plant having a phenotype of tolerance to a field application dose of 100 g Ai/ha tembotrione or isoxaflutole. 
Claims 17, 38, and 56 recite the following limitation: “wherein said tolerance is no more than 20% injury from 100 g AI/ha isoxaflutole or no more than 30% injury from 100 g AI/ha tembotrione, if determined seven days after application of the herbicide.”  The term “percent injury” (not defined in the specification) would encompass any type of injury, measured in any manner.  It is noted that the claim encompasses any level of the transgene expression.  Similarly, the term “no bleaching” (not defined in the 
The term “phenotype of tolerance …2-4 times” that of control plants, in claim 38, does not limit the claim to specific methods of estimating tolerance or the levels of the transgene expression. 
Sailland et al teach a chimeric gene that expresses an HPPD from Pseudomonas (claim 1); a chimeric gene comprising a nucleic acid sequence encoding HPPD, under the control of at least one plant promoter sequence (claim 3; col. 2, lines 17-22), with the chimeric gene comprising a plant transit peptide between the promoter and the HPPD coding sequence (claims 3 and 5, col. 2, lines 35-52).  Sailland et al teach a vector comprising the chimeric gene, and plants, plant cells, and seeds transformed with those vectors and exhibiting herbicide tolerance (claim 8, and col. 2, lines 59-66).  
	Sailland et al do not teach a nucleic acid encoding the HPPD from Kordia.
GenBank Accession Number EDP96636 teaches an amino acid sequence of the HPPD from Kordia that has 100% sequence identity to the instant SEQ ID NO: 4, and identifies said protein as a 4-hydroxyphenylpyruvate dioxygenase.  Sequence alignment is set forth below. 
DT   05-FEB-2008, sequence version 1.
DT   05-OCT-2016, entry version 35.
DE   SubName: Full=4-hydroxyphenylpyruvate dioxygenase {ECO:0000313|EMBL:EDP96636.1};
GN   ORFNames=KAOT1_15773 {ECO:0000313|EMBL:EDP96636.1};
OS   Kordia algicida OT-1.
OC   Bacteria; Bacteroidetes; Flavobacteriia; Flavobacteriales;
OC   Flavobacteriaceae; Kordia.
OX   NCBI_TaxID=391587 {ECO:0000313|EMBL:EDP96636.1, ECO:0000313|Proteomes:UP000002945};
RN   [1] {ECO:0000313|EMBL:EDP96636.1, ECO:0000313|Proteomes:UP000002945}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=OT-1 {ECO:0000313|EMBL:EDP96636.1,
RC   ECO:0000313|Proteomes:UP000002945};
RX   PubMed=21622754; DOI=10.1128/JB.05241-11;
RA   Lee H.S., Kang S.G., Kwon K.K., Lee J.H., Kim S.J.;
RT   "Genome sequence of the algicidal bacterium Kordia algicida OT-1.";

CC   -!- COFACTOR:
CC       Name=Fe cation; Xref=ChEBI:CHEBI:24875;
CC         Evidence={ECO:0000256|PIRSR:PIRSR009283-1};
CC       Note=Binds 1 Fe cation per subunit.
CC       {ECO:0000256|PIRSR:PIRSR009283-1};
CC   -!- SIMILARITY: Belongs to the 4HPPD family.
CC       {ECO:0000256|PIRSR:PIRSR009283-1}.
CC   -!- CAUTION: The sequence shown here is derived from an
CC       EMBL/GenBank/DDBJ whole genome shotgun (WGS) entry which is
CC       preliminary data. {ECO:0000313|EMBL:EDP96636.1}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; ABIB01000003; EDP96636.1; -; Genomic_DNA.
DR   RefSeq; WP_007095690.1; NZ_DS544873.1.
DR   ProteinModelPortal; A9DQF2; -.
DR   STRING; 391587.KAOT1_15773; -.
DR   EnsemblBacteria; EDP96636; EDP96636; KAOT1_15773.
DR   PATRIC; 30132249; VBIKorAlg103762_2735.
DR   eggNOG; ENOG4105E6K; Bacteria.
DR   eggNOG; COG3185; LUCA.
DR   OrthoDB; POG091H02GY; -.
DR   Proteomes; UP000002945; Unassembled WGS sequence.
DR   GO; GO:0003868; F:4-hydroxyphenylpyruvate dioxygenase activity; IEA:InterPro.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0009072; P:aromatic amino acid family metabolic process; IEA:InterPro.
DR   Gene3D; 3.10.180.10; -; 2.
DR   InterPro; IPR005956; 4OHPhenylPyrv_dOase.
DR   InterPro; IPR029068; Glyas_Bleomycin-R_OHBP_Dase.
DR   InterPro; IPR004360; Glyas_Fos-R_dOase_dom.
DR   PANTHER; PTHR11959; PTHR11959; 1.
DR   Pfam; PF00903; Glyoxalase; 2.
DR   PIRSF; PIRSF009283; HPP_dOase; 1.
DR   SUPFAM; SSF54593; SSF54593; 1.
DR   TIGRFAMs; TIGR01263; 4HPPD; 1.
PE   3: Inferred from homology;
KW   Complete proteome {ECO:0000313|Proteomes:UP000002945};
KW   Dioxygenase {ECO:0000313|EMBL:EDP96636.1};
KW   Iron {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Metal-binding {ECO:0000256|PIRSR:PIRSR009283-1};
KW   Oxidoreductase {ECO:0000313|EMBL:EDP96636.1};
KW   Pyruvate {ECO:0000313|EMBL:EDP96636.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002945}.
FT   DOMAIN       34    145       Glyoxalase. {ECO:0000259|Pfam:PF00903}.
FT   DOMAIN      191    341       Glyoxalase. {ECO:0000259|Pfam:PF00903}.
FT   METAL       193    193       Iron. {ECO:0000256|PIRSR:PIRSR009283-1}.
FT   METAL       276    276       Iron. {ECO:0000256|PIRSR:PIRSR009283-1}.
FT   METAL       355    355       Iron. {ECO:0000256|PIRSR:PIRSR009283-1}.
SQ   SEQUENCE   387 AA;  44014 MW;  7E5097F32F1ACD21 CRC64;

  Query Match             100.0%;  Score 2031;  DB 51;  Length 387;
  Best Local Similarity   100.0%;  
  Matches  387;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAEIKNLKDLQNTEYGLKKLFDEAEDFLPLLGTDYVELYVGNAKQSAHFYKTAFGFQSE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAEIKNLKDLQNTEYGLKKLFDEAEDFLPLLGTDYVELYVGNAKQSAHFYKTAFGFQSE 60

Qy         61 AYAGLETGLTDRVSYVLKQDKIRLVLTTPLGKGGEINEHIDLHGDGVKVVALWVEDATKA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AYAGLETGLTDRVSYVLKQDKIRLVLTTPLGKGGEINEHIDLHGDGVKVVALWVEDATKA 120

Qy        121 FEETTKRGAKPYMEPTKEEDENGYVIRSGIYTYGETVHVFVERKNYNGVFLPGYQRWESH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 YNPEPVGLKFIDHMVGNVGWGEMKEWCEFYAKVMGFAQIISFTDDDISTDFTALMSKVMS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YNPEPVGLKFIDHMVGNVGWGEMKEWCEFYAKVMGFAQIISFTDDDISTDFTALMSKVMS 240

Qy        241 NGNGRIKFPINEPAEGKKKSQIEEYLDFYNGSGVQHIAVATDNIIDTVSQMRERGVEFLY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NGNGRIKFPINEPAEGKKKSQIEEYLDFYNGSGVQHIAVATDNIIDTVSQMRERGVEFLY 300

Qy        301 VPDTYYDDLLERVGDIDEDVEELKKHGILIDRDEEGYLLQLFTKTIVDRPTMFFEVIQRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VPDTYYDDLLERVGDIDEDVEELKKHGILIDRDEEGYLLQLFTKTIVDRPTMFFEVIQRK 360

Qy        361 GAQSFGVGNFKALFEAIEREQAARGTL 387
              |||||||||||||||||||||||||||
Db        361 GAQSFGVGNFKALFEAIEREQAARGTL 387

GenBank Accession Number ABIB01000003.1 teaches a nucleic acid sequence encoding the protein of GenBank Accession Number EDP96636.  Said nucleic acid sequence has 100% identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below.  In the alignment below, the instant SEQ ID NO: 1 is the Query. 
Length: 1164Number of Matches: 1

Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
2150 bits(1164)
0.0()
1164/1164(100%)
0/1164(0%)
Plus/Minus


Features:
Query  1     ATGGCAGCAGAAATAAAAAACTTAAAAGATTTACAAAATACAGAATACGGACTCAAAAAA  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1164  ATGGCAGCAGAAATAAAAAACTTAAAAGATTTACAAAATACAGAATACGGACTCAAAAAA  1105

Query  61    TTATTTGACGAAGCAGAAGACTTTCTTCCACTTTTAGGAACAGACTACGTAGAATTATAC  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1104  TTATTTGACGAAGCAGAAGACTTTCTTCCACTTTTAGGAACAGACTACGTAGAATTATAC  1045

Query  121   GTCGGGAACGCCAAACAATCGGCACATTTCTACAAAACGGCTTTTGGTTTTCAATCAGAA  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1044  GTCGGGAACGCCAAACAATCGGCACATTTCTACAAAACGGCTTTTGGTTTTCAATCAGAA  985

Query  181   GCTTACGCAGGATTGGAAACAGGATTAACCGACAGAGTTTCATACGTATTAAAACAAGAT  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  984   GCTTACGCAGGATTGGAAACAGGATTAACCGACAGAGTTTCATACGTATTAAAACAAGAT  925

Query  241   AAAATTCGCTTGGTCTTAACAACACCATTAGGAAAAGGTGGCGAAATCAATGAGCATATC  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  924   AAAATTCGCTTGGTCTTAACAACACCATTAGGAAAAGGTGGCGAAATCAATGAGCATATC  865

Query  301   GATTTACACGGCGATGGCGTAAAAGTAGTAGCACTTTGGGTAGAAGATGCTACAAAAGCC  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  864   GATTTACACGGCGATGGCGTAAAAGTAGTAGCACTTTGGGTAGAAGATGCTACAAAAGCC  805

Query  361   TTTGAAGAAACGACCAAAAGAGGCGCAAAACCGTACATGGAACCAACAAAAGAAGAAGAT  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  804   TTTGAAGAAACGACCAAAAGAGGCGCAAAACCGTACATGGAACCAACAAAAGAAGAAGAT  745

Query  421   GAAAACGGATATGTAATTCGCTCAGGAATCTATACGTACGGAGAAACGGTTCATGTTTTT  480

Sbjct  744   GAAAACGGATATGTAATTCGCTCAGGAATCTATACGTACGGAGAAACGGTTCATGTTTTT  685

Query  481   GTAGAACGTAAAAACTATAACGGAGTCTTTTTACCAGGATATCAAAGATGGGAATCTCAC  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  684   GTAGAACGTAAAAACTATAACGGAGTCTTTTTACCAGGATATCAAAGATGGGAATCTCAC  625

Query  541   TACAATCCGGAGCCAGTTGGCTTAAAATTCATCGATCACATGGTAGGAAATGTAGGTTGG  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  624   TACAATCCGGAGCCAGTTGGCTTAAAATTCATCGATCACATGGTAGGAAATGTAGGTTGG  565

Query  601   GGAGAAATGAAAGAATGGTGTGAATTCTACGCGAAAGTAATGGGATTTGCGCAAATTATC  660
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  564   GGAGAAATGAAAGAATGGTGTGAATTCTACGCGAAAGTAATGGGATTTGCGCAAATTATC  505

Query  661   TCCTTTACAGATGATGATATTTCTACCGATTTTACTGCGTTGATGAGTAAAGTAATGAGT  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  504   TCCTTTACAGATGATGATATTTCTACCGATTTTACTGCGTTGATGAGTAAAGTAATGAGT  445

Query  721   AATGGAAATGGTAGAATCAAATTTCCAATCAATGAACCCGCAGAAGGAAAAAAGAAATCG  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  444   AATGGAAATGGTAGAATCAAATTTCCAATCAATGAACCCGCAGAAGGAAAAAAGAAATCG  385

Query  781   CAAATTGAAGAATATCTAGACTTTTACAATGGTTCAGGAGTACAACATATTGCGGTTGCT  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  384   CAAATTGAAGAATATCTAGACTTTTACAATGGTTCAGGAGTACAACATATTGCGGTTGCT  325

Query  841   ACAGACAATATTATTGATACGGTTTCGCAAATGCGCGAACGTGGAGTAGAATTCTTATAC  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  324   ACAGACAATATTATTGATACGGTTTCGCAAATGCGCGAACGTGGAGTAGAATTCTTATAC  265

Query  901   GTTCCAGATACATATTATGATGACTTGTTAGAACGTGTTGGCGACATCGATGAAGATGTA  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  264   GTTCCAGATACATATTATGATGACTTGTTAGAACGTGTTGGCGACATCGATGAAGATGTA  205

Query  961   GAAGAACTCAAAAAACACGGAATCTTAATTGATCGTGATGAAGAAGGATACTTATTGCAG  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  204   GAAGAACTCAAAAAACACGGAATCTTAATTGATCGTGATGAAGAAGGATACTTATTGCAG  145

Query  1021  TTATTTACCAAAACCATTGTAGACAGACCAACAATGTTCTTTGAAGTCATTCAGCGTAAA  1080
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  144   TTATTTACCAAAACCATTGTAGACAGACCAACAATGTTCTTTGAAGTCATTCAGCGTAAA  85

Query  1081  GGCGCACAATCATTTGGAGTAGGAAACTTTAAAGCTTTATTTGAAGCGATAGAAAGAGAA  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  84    GGCGCACAATCATTTGGAGTAGGAAACTTTAAAGCTTTATTTGAAGCGATAGAAAGAGAA  25

Query  1141  CAAGCTGCTCGCGGAACATTGTAA  1164
             ||||||||||||||||||||||||
Sbjct  24    CAAGCTGCTCGCGGAACATTGTAA  1

Boudec et al teach chimeric genes comprising a polynucleotide encoding an HPPD that exhibits tolerant to HPPD inhibitors (Abstract; col. 1, lines 8-16).  Boudec et al teach modified HPPD sequences that are resistant to inhibitors and teach that the wild-type HPPD could be from any species, including bacteria (col. 4, line 41 - col. 5, line 17).  Boudec et al teach applying isoxaflutole to plants expressing wild-type and sensitive HPPDs have been successfully used in the art to confer herbicide resistance by overexpressing them (col. 1, bottom paragraph). 
Koprek et al teach that due to gene silencing in multicopy transgene insertion events, it is desirable to generate transgenic plants containing a single copy of the transgene (pg. 1354, right col.).  Koprek et al teach that in general, Agrobacterium-mediated transformation leads to lower copy numbers of the transgene, and single-copy inserts in transgenic plants are observed more frequently (pg. 1355, left col).
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Sailland et al, using the nucleic acid from Kordia algicida, as taught by the GenBank Accession Number ABIB01000003, encoding the HPPD taught by GenBank Accession Number EDP96636 and obtain the chimeric genes, vectors, plants, and seeds of the instant invention, including the chimeric genes in which the HPPD coding sequence comprises a transit peptide, such as, for example, a plant chloroplast peptide.  Given the teachings of Koprek et al, it would have been obvious to select for transformed plants comprising a single copy of the transgene.  Selecting for transformed plants with more than one transgene copy (claim 49) would have been also obvious in order to obtain higher expression levels of the HPPD, for example.  In addition, in view of the teachings of Koprek et al, many transformed plants would naturally comprise multiple copies of the 
One of ordinary skill would have been motivated to combine the above teachings because expressing bacterial HPPD in plants confers herbicide resistance (Sailland et al., col. 1, lines 25-27) and in view of the teachings of the GenBank Accession Numbers.  In addition, one would have been motivated to combine said teachings, and obtain a chimeric gene and plant comprising said HPPD from Kordia in order to screen said HPPD for herbicide tolerance.  One would have been motivated to use the HPPD from Kordia, because Sailland et al suggest using nucleic acids encoding HPPD from bacteria (Sailland et al, col. 1, lines 42-43); and given that Boudec et al suggest isolating HPPD from organisms other than plants, such as bacteria.  
Given that the GenBank Accession Number EDP96636 expressly identifies the protein as an HPPD; given the teachings of Koprek et al; and given the fact that Sailland et al and Boudec et al reduced their inventions to practice, one would have had reasonable expectation of success.  
The property of tolerance to 100 g ai/ha of HPPD inhibitors tembotrione and isoxaflutole would have naturally flowed from the structure of said prima facie obvious plant.  “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II).  Moreover, in view of the fact that even wild-type HPPDs are known to confer herbicide tolerance when Kordia to show tolerance to 100 g ai/ha of tembotrione and/or isoxaflutole, under at least some expression levels, all of which are encompassed by the claims, including wherein the injury rate is no more than 20% or 30% and wherein a plant or its portion shows no bleaching. 
Response to Arguments. 
Applicant argues that “there was no reasonable expectation of success. The claims recite the tolerance is no more than 20% injury from 100 g Al/ha isoxaflutole or no more than 30% injury from 100 g Al/ha tembotrione, if determined seven days after application of the herbicide.  On the other hand, Boudec describes the application of an HPPD inhibitor to plants expressing wild-type and mutant variants of the Pseudomonas fluorescens HPPD, wherein the wild-type HPPD-expressing plants were essentially all dead. See Boudec at col. 22:20-23.  Similarly, Boudec compares the application of an HPPD inhibitor to tobacco plants expressing wild-type and mutant variants of the Synechocystis PCC6803 HPPD, wherein “0%” of wild-type HPPD-expressing plants survived unbleached (green). Id. at 27:9-13” (page 7 of the Remarks). 
On August 12, 2021, Applicant submitted a Declaration of Dr. Luke (Scots) Llewellyn Mankin under 37 C.F.R. 1.132.  Dr. Mankin states that “the data in the above-identified application demonstrates that the claimed plants show a superior tolerance level against various HPPD-inhibitors of several chemical classes. Specifically, the data confirms that there is no more than 20% injury from 100 g Al/ha isoxaflutole or no more than 30% injury from 100 g Al/ha tembotrione - seven days after application of the Arabidopsis HPPD showed more than 20% injury from 100 g Al/ha isoxaflutole and more than 30% injury from 100 g Al/ha tembotrione--seven days after application of the herbicide. See Application No.14/512,022 at Tables 1 and 4-8. Therefore, the claimed plants showed a surprisingly higher tolerance level than plants comprising the Arabidopsis HPPD” (paragraph 4 of the Declaration). 
The argument is not found to be persuasive.  The Declaration of Dr. Mankin was fully considered but it is not sufficient to overcome the instant rejection.  With regard to the Declaration, it is unclear why the lower level of injury observed in plants expressing the Kordia HPPD compared to that observed in the plants expressing the Arabidopsis HPPD would have been, in fact, unexpected: the Arabidopsis HPPD is well-known in the art to be sensitive to HPPD inhibitors, and more sensitive than, for example the Pseudomonas HPPD, at the same expression levels (See Boudec et al; Sailland et al).  Neither the prior art nor the Declaration provide evidence that one would have expected the Kordia HPPD to be less inhibitor tolerant than the Arabidopsis HPPD. 
The Examiner maintains that the teachings of the prior art would have motivated one of ordinary skill in the art to make a chimeric gene comprising a nucleic acid encoding said HPPD, and a plant expressing said chimeric gene, regardless of whether a specific herbicide tolerance of the Kordia HPPD was known or not, and regardless of the fact that the wild-type HPPD from Kordia might not confer as high of a tolerance as a mutant would.  It is noted that “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988).
With regard to the data in col. 22 of Boudec et al, it shows that mutant Pseudomonas HPPD were more tolerant than the wild-type enzyme. Moreover, in col. 27, lines 10-8, in the paragraph immediately preceding the one cited by Applicant on page 7 of the Remarks, Boudec et al teach that 40% of the plants comprising the wild-type overexpressed Synechocystis HPPD survived, versus the 72% rate for the plants comprising the mutant HPPD from said species.  Boudec et al conclude that “plants harbouring the mutated enzymes therefore exhibit a tolerance which is superior to that of plants harbouring the wild-type enzyme.”  This teaching is not in dispute. 
However, nothing in Boudec et al suggests that the Kordia HPPD would not confer the claimed tolerance, at least at some expression levels.  The expression level is a critical factor, because the overexpression of wild-type HPPD to confer tolerance to HPPD inhibitors is a strategy that is well-known in the art, as illustrated by Boudec et al, who teach, in col. 1, lines 55-65, as follows: “(3) overexpressing the sensitive enzyme so as to produce quantities of the target enzyme in the plant which are sufficient in relation to the herbicide, in view of the kinetic constants of the enzyme, so as to have enough of the functional enzyme available despite the presence of the inhibitor.  It is this third strategy which was described for successfully obtaining plants which were tolerant to HPPD inhibitors (WO96/38657), with it being understood that it was the first time that a strategy of simply overexpressing the (non-mutated) sensitive target enzyme was successfully used for conferring on plants agricultural level tolerance to a herbicide” (emphasis supplied).  
Arabidopsis HPPD (an art-standard sensitive HPPD) in tobacco plants conferred tolerance to tembotrione and isoxaflutole.  Moreover, in some of the Arabidopsis HPPD-expressing lines, the level of tolerance (as measured by % injury) was comparable, or even higher, than the level of tolerance conferred by the Kordia.  HPPD (compare the levels of tolerance for the wild-type tobacco lines, Arabidopsis HPPD-expressing lines, and the Kordia HPPD-expressing lines, in Table 6, on pages 87-91).  These data as well as the above teachings of Boudec et al regarding wild-type HPPDs weigh against Applicant’s argument that the herbicide tolerance property of the claimed plant would have been unexpected.  The rejection is maintained. 

10.	Claim 25, 44, and 48 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), GenBank Accession Number EDP96636 (submitted November 30, 2007), GenBank Accession Number ABIB01000003.1 (submitted December 12, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17 above, and further in view of Matringe et al (US Patent Application US 2005/0257283 A1, published November 17, 2005).  
Applicant's arguments filed on July 29, 2021 and August 12, 2021 have been fully considered but they are not persuasive.
The claims are directed to the plant of claim 17, further comprising a chimeric gene encoding a prephenate dehydrogenase (PDH), and to a seed of said plant.

Matringe et al teach HPPD-inhibitor-resistant plants and cells that comprise the following: (1) a gene allowing overexpression of PDH, and (2) a gene allowing overexpression of HPPD (paragraphs 21-22).  Matringe et al also teach a method of producing such plants (paragraph 14).  Matringe et al teach that PDH could originate from Saccharomyces cerevisiae (Accession No. S46037), as well as from other organisms (paragraph 27). 
At the time the invention was made, it would have been prima facie obvious to modify the chimeric genes and plant made obvious by the combination of the teachings of Sailland et al, GenBank Accession Numbers, Boudec et al, and Koprek et al, using the teachings of Matringe et al and obtain plants expressing a chimeric gene which comprises a nucleic acid encoding HPPD and PHD.  Obtaining the seed of said plant would have been obvious as well. 
	One of ordinary skill would have been motivated to do so because transforming plants with a gene encoding a PDH enzyme increases tolerance to HPPD inhibitors (Matringe et al, paragraphs 16 and 17).  This increase is particularly significant when the plants transformed with a gene encoding a PDH also overexpress a HPPD (Matringe et al, paragraph 17).  Given that both Sailland et al and Matringe et al successfully reduced their inventions to practice, one would have had a reasonable expectation of success.
Response to Arguments. 
Applicant argues that the teachings of Matringe et al do not remedy the deficiencies of the other cited references (page 7 of the Remarks). 
This argument is not found to be persuasive.  Matringe et al was cited for the teaching of combining a gene encoding an HPPD and a gene allowing overexpression of PDH in the same plant.  The plant of claim 17 would have been made obvious in view of the combination of the cited art.  Matringe et al teach the additional limitations of claims 25 and 44.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well.

11.	Claims 26 and 27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sailland et al (United States Patent 6,268,549, issued July 31, 2001), GenBank Accession Number EDP96636 (submitted November 30, 2007), GenBank Accession Number ABIB01000003.1 (submitted December 12, 2007), Boudec et al (US Patent 6,245,968, issued June 12, 2001), and Koprek et al (Plant Physiol. (2001) 125:1354-1362), as applied to claim 17 above, and further in view of Pallett et al (United States Patent Number 7,250,561, issued July 31, 2007) and Dam et al (US Patent Publication 2007/0214515).  
Applicant's arguments filed on July 29, 2021 and August 12, 2021 have been fully considered but they are not persuasive.	
The claims are drawn to the plant of claim 17 further comprising one or more chimeric genes conferring tolerance to a growth regulator herbicide, or encoding a herbicide inhibiting enzyme such as EPSP synthase. 

Pallett et al teach a nucleic acid sequence comprising at least two chimeric genes, each containing regulatory sequences for expression in plants, and coding sequences for both, HPPD and EPSP synthase, with the two genes conferring resistance to their respective inhibitors (claims 1 and 4).  In addition, Pallett et al teach transforming plants and cells with a construct comprising the two chimeric genes (claims 14-18).  Pallett et al teach combining a gene encoding HPPD not only with the genes conferring resistance to EPSP synthase-inhibitors, but also to a variety of other herbicides as well (col. 1, line 59 - col. 2, line 13; col. 2, lines 27-41). 
Dam et al teach isolated polynucleotides encoding polypeptides conferring resistance to more than one class of herbicides, including HPPD inhibitors, and including wherein one such class is synthetic auxin herbicides, such as dicamba (claims 1-5; paragraphs 0019 and 0075). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to further modify the plants made obvious by the combination of the teachings of Sailland et al, GenBank Accession Numbers, Boudec et al, and Koprek et al, using the teachings of Pallett et al and Dam et al, by introducing into said plants a chimeric gene comprising the coding sequence for the HPPD from Kordia and a coding sequence of EPSPS or an enzyme conferring resistance to auxin-based herbicides such as dicamba.  

Response to Arguments. 
Applicant argues that the teachings of Pallett et al and Dam et al do not cure the deficiencies of the other references (page 8 of the Remarks).  
Applicant’s argument is not found to be persuasive.  Pallett et al and Dam et al were cited for the teaching of combining a nucleic acid encoding an HPPD and a nucleic acid another herbicide resistance enzyme, such as EPSPS, in the same plant.  The plants of claim 17 would have been made obvious by the combination of the cited prior art.  Pallett et al and Dam et al teach the additional limitations of claims 26 and 27.  Given that the rejection of claim 17 was maintained, the instant rejection is maintained as well. 
Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662